Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)

Trans Medical Promotional, ) Date: April 1, 2009
)
Petitioner, )
)

“Vee ) Docket No. C-09-54

) Decision No. CR1937
Centers for Medicare & Medicaid )
Services. )
)
DECISION

I sustain the determination of the National Supplier Clearinghouse (NSC)' and the
Centers for Medicare & Medicaid Services (CMS) to revoke the Medicare supplier
number of Petitioner, Trans Medical Promotional.

I. Procedural Background

Prior to the revocation at issue in this case Petitioner was enrolled in the Medicare
program as a supplier of durable medical equipment, prosthetics, orthotics and
supplies (DMEPOS). Petitioner’s billing number was revoked by NSC because,
on two occasions during Petitioner’s posted business hours, an NSC investigator
went to Petitioner’s business facility and found that Petitioner was not open. CMS
Exhibit (Ex.) 1. The NSC notice gave as grounds for revocation the charge that it
was not possible for the investigator to complete an inspection of Petitioner’s
facility and, therefore, NSC could not verify Petitioner’s compliance with the
standards. Petitioner was told that it was in violation of 42 C.F.R.

§ 424.535(a)(5)(ii) as well as supplier standards 1 through 25 as identified in 42
C.F.R. § 424.57(c) of the regulations. Id.

' NSC is the entity authorized by CMS to issue, revoke, and reinstate DMEPOS
supplier numbers. 42 C.F.R. §§ 405.874(a); 421.210(e)(3); see 57 Fed. Reg.
27,290 (June 18, 1992); 58 Fed Reg. 60,789 (Nov. 18, 1993).
Petitioner requested reconsideration and the Medicare Hearing Officer held a
telephone hearing on September 12, 2008. Petitioner’s owner, Mr. Aglas Inyang,
testified at the telephone hearing before the Medicare Hearing Officer, stating that
the business was open and that he was working at the time of the two site
inspections, May 20, 2008, at 10:10 AM and May 29, 2008, at 10:15 AM. CMS
Ex. 5, at 2. Petitioner also proffered to the Hearing Officer copies of patient
documentation and invoices supporting his assertion that he was open. That
documentation included client invoices and copies of its telephone bills.
Following review of the documentation presented by Petitioner, the Hearing
Officer found that the additional documentation provided did not substantiate Mr.
Inyang’s assertion that Petitioner was operational on May 20 and May 29, 2008:

...the patient information and order documentation are not
signed or dated by any of the beneficiaries. A delivery form is
also filled out, but not signed or dated by the beneficiary. A
phone bill has been included, but no calls were logged on the
days of the site inspection. Also sent for review was an invoice
for product purchase statement with a balance indicating it was
paid on May 31, 2008.

CMS Ex. 5, at 2.

The Hearing Officer concluded that Petitioner had failed to present evidence
verifying the business facility was open and operational during the two site visits
on May 20 and May 29 and failed to substantiate its compliance with supplier
standard 8 at the relevant time. The Hearing Officer therefore determined that the
denial of Petitioner’s Medicare suppler number was appropriate. CMS Ex. 5, at 3.

On September 27, 2008, the Hearing Officer issued her decision. CMS Ex. 5. By
letter dated October 15, 2008, Petitioner timely requested a hearing and perfected
its appeal of the Hearing Officer’s decision. Petitioner’s request was received at
the Civil Remedies Division of the Departmental Appeal Board, docketed as C-09-
54, and assigned to me for hearing and decision.

I convened a telephone prehearing conference on November 6, 2008, in order to
discuss the issues presented by the case and procedures for addressing those
issues. The parties were advised that based upon my review of the file, it appeared
that the issues could be addressed in summary fashion, and I established a
schedule for further development of the evidentiary record and the filing of briefs.
The substance of the prehearing conference is memorialized in my Order of
November 13, 2008.
On November 25, 2008, CMS timely filed its Motion for Summary Disposition
and supporting Brief-in-Chief (CMS Br.) and CMS Exs. 1-8. On December 23,
2008, Petitioner requested an extension of time, until January 8, 2009, to file its
Answer Brief, which had been due by December 19, 2008. Petitioner’s request
was granted by Order of December 29, 2008. On January 13, 2009, Petitioner
filed a motion for leave to file its Answer Brief out-of-time. Petitioner’s motion
was granted on January 14, 2009, and on the last day allowed, January 28, 2009,
the Civil Remedies Division received Petitioner’s Answer Brief (P. Br.) and
Petitioner’s Exhibits (P. Exs.) 2, 3, and 42 CMS filed a Reply Brief, and on
February 20, 2009, after my repeated insistence, the documents comprising P. Exs.
1 and 5 were finally received.

All briefing is now complete, and the record in this case is closed. The evidentiary
record before me on which I decide the issue contains the parties’ pleadings and
admitted exhibits CMS Exs. 1-8 and P. Exs. 1-5.

II. Issue

The issue in this case is whether NSC and CMS had a basis to revoke Petitioner’s
Medicare supplier number.

III. Controlling Statutes and Regulations

Pursuant to section 1834(j)(1)(A) of the Social Security Act (Act), a supplier of
medical equipment and supplies may not be paid for items provided to an eligible
beneficiary unless the supplier has a supplier number issued by the Secretary. In
order to participate in Medicare as a DMEPOS supplier and obtain a supplier
number, an entity must meet the 25 standards specified at 42 C.F.R.§ 424.57(c)(1)
through (25). Ifa supplier is subsequently found not to meet the standards, NSC
must revoke the supplier’s number, effective 15 days’ after NSC mails the notice
of revocation. 42 C.F.R. § 405.874(b). Standard 8 sets the requirements for a
supplier’s location and provides that the location “must be accessible during
reasonable business hours to beneficiaries and to CMS.” 42 C.F.R. § 424.57(c)(8).

> Although Petitioner’s filing included cover pages for P. Exs. 1 and 5, the
submission did not contain any actual documents to make up those exhibits.

> The regulation at 42 C.F.R. § 405.874 was amended in 2008, making the
effective date of a revocation 30 days, rather than 15 days, from the mailing of the
notice. As this change became effective August 26, 2008, it does not apply to the
effective date of Petitioner’s supplier number revocation. 42 C.F.R.

§ 405.874(b)(2); see 73 Fed. Reg. 36,460 (June 27, 2008).
Revocation of a supplier’s billing number is governed by 42 C.F.R. § 424.535.
CMS or its contractor NSC, will revoke a supplier’s billing privileges (i.e. supplier
number) if the suppler does not meet the standards in 42 C.F.R. § 424.57(b) and
(c). 42 C.F.R. § 424.57(d). CMS may use an on-site review to determine whether
a “supplier is no longer operational to furnish Medicare covered items or services,
or is not meeting Medicare enrollment requirements . . . .” 42 C.F.R.

§ 424.535(a)(5). A supplier is operational when “the provider or supplier has a
qualified physical location, is open to the public for the purpose of providing
health care related services, is prepared to submit a valid Medicare claims, and is
properly staffed, equipped, and stocked . . . to furnish these items or services.” 42
C.F.R. § 424.502.

The procedures for hearings and appeal are set out in 42 C.F.R. Part 498. Section
1866(j)(2) of the Act allows providers and suppliers equal appeal rights as
described by section 1866(h)(1)(A) of the Act. The hearing before an
Administrative Law Judge (ALJ) is a de novo proceeding. In cases subject to Part
498, the Departmental Appeals Board (Board) has found that CMS must establish
a prima facie showing of a regulatory violation and the regulated entity then bears
the burden of showing by a preponderance of the evidence that it was compliant
with the Act or regulations, or that it had a defense. Batavia Nursing and
Convalescent Center, DAB No. 1904 (2004); Batavia Nursing and Convalescent
Inn, DAB No. 1911 (2004); Emerald Oaks, DAB No. 1800; Cross Creek Health
Care Center, DAB No. 1665 (1998); Evergreene Nursing Care Center, DAB No.
2069, at 7-8 (2007). The Board has found this allocation of the burden of going
forward with the evidence and the burden of persuasion properly applied in the
DMEPOS supplier cases. MediSource Corporation, DAB No. 2011, at 2-3
(2006). The parties have urged no different allocation in this case.

IV. Findings and Conclusions
I find and conclude as follows:

1. Mark D. Porter, an investigator employed by NSC, attempted to conduct a
site inspection of Petitioner’s business facility, located at 104 Industrial
Boulevard, Suite L, Sugar Land, Texas, on May 20, 2008. CMS Ex. 2;
CMS Ex. 7.

2. Mr. Porter also attempted to conduct a site inspection of Petitioner’s
business facility on May 29, 2008. CMS Ex. 2: CMS Ex. 7.

3. Petitioner’s posted business hours for May 2008 were Monday - Friday,
10:00 AM —5 PM. CMS Ex. 2, at 7.
4. Petitioner’s business facility was not operational, open, and accessible
during its posted business hours to the NSC inspector, to Medicare
beneficiaries, and to the public on May 20, 2008, at 10:10 AM.

5. Petitioner’s business facility was not operational, open, and accessible
during its posted business hours to the NSC inspector, to Medicare
beneficiaries, and to the public on May 29, 2008, at 10:15 AM.

6. Petitioner’s failure to be open during posted business hours on May 20 and
May 29, 2008 was a violation of supplier standard 8. 42 C.F.R.
§ 424.57(c)(8).

7. The inspections conducted on May 20 and May 29, 2008, established a
basis for revocation of Petitioner’s supplier number. 42 C.F.R.
§ 424.515(d).

8. Petitioner’s billing number must be revoked pursuant to 42 C.F.R.
§ 424.57(d).

9. There are no disputed issues of material fact and summary disposition is
therefore appropriate in this matter. Brightview Care Center, DAB No.
2132 (2007); Residence at Kensington Place, DAB No. 1963 (2005);
Community Hospital of Long Beach, DAB No. 1928 (2004); Lebanon
Nursing and Rehabilitation Center, DAB No. 1918 (2004).

V. Discussion

The supplier standard at issue before me is set forth at 42 C.F.R. § 424.57(c)(8),
and requires that the supplier’s physical location be accessible during reasonable
business hours. Standard 8 requires that a supplier:

Permits CMS, or its agents to conduct on-site inspections to
ascertain supplier compliance with the requirements of this section.
The supplier location must be accessible during reasonable business
hours to beneficiaries and to CMS, and must maintain a visible sign
and posted hours of operation.

42 CFR. § 424.57(c)(8).
A. Petitioner has failed to overcome CMS’s prima facie showing
that its business facility was not open and operational on May 20
and May 29, 2009.

CMS has established a prima facie case that Petitioner’s business facility was
closed when visited on May 20 and May 29, 2008. As previously noted,
Petitioner’s posted hours of operation were Monday through Friday, from 10 AM
to 5 PM. When Mr. Porter attempted to inspect the facility at 104 Industrial
Boulevard, Suite L, Sugar Land, Texas, during Petitioner’s posted business hours,
no one answered. Thus, during Petitioner’s posted hours of operation, staff were
not available to beneficiaries and to CMS or, in this case CMS’s contractor NCS,
as required by the standard. This situation was addressed in Medisource Corp.,
DAB No. 2011, at 10, n.12, when the Board wrote “The clear purpose of the
posting requirement is to inform the public of the actual hours of operation, and
the supplier cannot operate during those hours if no staff is available . . . the NSC
website informs suppliers that staff must be available at the facility during posted
business hours.”

CMS relies on the affidavit of the NSC inspector, Mr. Porter. Mr. Porter has an
extensive background in, and is familiar with, the relevant supplier requirements
and regulations. He is a trained and experienced investigator, and has personally
visited the address of Petitioner’s facility. CMS Ex. 7. Mr. Porter stated that he
follows the same procedures for each site visit:

When I receive a request for a site inspection, I drive to the location.
I find the suite/office. I make note on the site visit questionnaire if
there is a sign for the business name and if there are posted hours of
operation. I will turn the doorknob and if the door is unlocked, I will
enter, announce myself and conduct the site inspection. If the door
is locked, I make a note on the site visit questionnaire indicating I
made a first attempt, and I leave the location. I physically turn the
knob each time with force enough to open the door. I do not leave a
note that I was at the location. Site visits are all unannounced. I will
later make a second attempt to conduct an on-site investigation
during the posted hours of operation. I will go through the same
steps. . . lam required to make only two attempts of a suppler site
visit for a particular location before failing the site inspection. I will
also take photographs of the location during a site inspection.

Photos are mandatory for every site inspection. . . . 1 am required to
take photos of the business sign, and hours of operation... .

CMS Ex. 7, at 2.
I find Mr. Porter’s affidavit credible and persuasive, and I cannot find
inconsistencies between his affidavit and the site investigation report. CMS Ex. 2;
CMS Ex. 7. Mr. Porter took multiple photographs to corroborate his investigation
and to confirm that he visited Petitioner’s site the second time on May 29, 2008.
CMS proffered five photographs from the second site visit. The first photograph
shows a sign with Petitioner’s name, and that sign lists its days and hours of
operation and its telephone number. CMS Ex. 2, at 7. The second photograph
shows a sign with Petitioner’s name and the words “Suite L.” The third and fourth
photographs show the exterior of the building. CMS Ex. 2, at 8. The last
photograph shows the number 104 on the exterior of a building. Petitioner does
not dispute that these are photographs of its physical location; rather, Petitioner
questions the day and time the photographs were taken, suggesting that they could
have been taken at virtually any time, and for that reason should be afforded no
evidentiary value at all. But I find fully credible Mr. Porter’s statement that he
would have taken the pictures in CMS Ex. 2 of Petitioner’s physical site location
when he could not complete the on-site visit, that being on the second site
inspection on May 29, 2008. CMS Ex. 7, at 3. Therefore, based on the evidence
before me, I find that Mr. Porter visited Petitioner’s facility on May 20, 2008 at
10:10 AM and observed that facility to be closed. I further find that Mr. Porter
visited Petitioner’s facility on May 29, 2008 at 10:15 AM and observed the facility
to be closed. CMS has shown prima facie that Petitioner’s business facility was
not operational, open, and accessible to the NSC inspector to conduct a site, nor
accessible to Medicare beneficiaries and the public on May 20 and May 29, 2008.

Petitioner asserts that on May 20, 2008 at 10:10 AM and on May 29, 2008 at
10:15 AM it “was open and operational . . . and located in a qualified physical
location.” P. Br. at 3. Petitioner argues that the Hearing Officer based her
decision solely on the statement provided by the NSC inspector, Mr. Porter. P. Br.
at 4. Petitioner avers that Mr. Porter’s statement in and of itself does not meet the
substantial evidence standard. /d. Petitioner complains of the Hearing Officer’s
evaluation of its exhibits, stating that the client invoices it submitted to the
Hearing Officer for the months of May and June were not signed because the
items had not yet been delivered. P. Br. at 4-5. Petitioner avers that the phone
bills showed that it was conducting business telephonically during normal business
hours. Jd. at 4.

In this proceeding, Petitioner has proffered as exhibits a series of documents, and
it may be worthwhile to review them carefully here. Those documents include a
copy of an amendment to the commercial lease of Petitioner’s premises effective
from April 1, 2008 through March 31, 2010 (P. Ex. 2); a copy of the amendment
to the commercial lease effective from October 1, 2008 through September 30,
2011 (P. Ex. 3); and copies of cancelled checks for lease payments dated in
January, March, May and June of 2008 (P. Ex. 4). Petitioner states that since its
inception, it has operated its business from the same location. Additionally,
Petitioner has proffered the affidavit of Mr. Inyang (P. Ex. 1) and a lease
agreement executed on April 2, 2007, for lease of the property located at 104
Industrial Boulevard in Sugar Land, Texas. (P. Ex. 5). I note that the lease
agreement set out in P. Ex. 5 is for the term April 1, 2007 through March 31, 2008,
and does not cover May 2008, the month that is at issue. Moreover, the lease
agreements Petitioner proffered as P. Exs. 2 and 3, and the cancelled checks
proffered as P. Ex. 4, lend no support — even by inference — to Petitioner’s
assertion that it was actually open and operational on the mornings of May 20 and
May 29, 2008, when the NSC inspector attempted to conduct a site inspection.
The exhibits may very well show that Petitioner was entitled to occupy the
premises, but that is hardly the material question in this appeal. The material
question is whether Petitioner’s facility was open, operational, and available for
inspection when visited by Mr. Porter in his official capacity.

In his affidavit Mr. Inyang discusses staffing problems he was having during May
2008 and June 2008, stating that the “day to day functioning of the business fell
solely on me” which included “having the business open, manning the phones,
conducting all clerical and operational duties and at times making deliveries.” P.
Ex. 1. He then states: “It is possible that I may have gotten to work several
minutes late a day or two, but during the days in question, Trans Medical was
open for business.” Jd. Petitioner thus makes a serious admission against his
interest by conceding that he did not have adequate staff during the relevant
periods of May 2008 and June 2008, and by that admission implicitly explains
why it cannot dispute convincingly the Porter affidavit’s assertion that Petitioner’s
business facility was locked and inaccessible on May 20 and May 29, 2008 during
Petitioner’s posted hours of operation. P. Ex. 1; CMS Ex. 7. I find that the
evidence Petitioner presents fails to support its assertions that it was in compliance
with supplier standards | through 25, and that Petitioner’s business facility was
operational on May 20 and May 29, 2008 during its posted hours of operation, as
required by 42 C.F.R. § 424.57(c)(8).

Accordingly, I conclude that there was a basis for the revocation of Petitioner’s
Medicare supplier number.

B. Petitioner’s challenge to CMS’s exhibit 2, at 7-9.
Petitioner also challenges the authenticity of the photos taken by Mr. Porter to
substantiate his visit to Petitioner’s facility. Petitioner argues that the evidence is

“insufficient” and “inadmissible.” P. Br. at 5.

The theory behind Petitioner’s main attack on CMS’s case deserves brief mention,
not because it is sound, but because it is so obtuse as to demand comment.
Although Petitioner’s hearing request makes no mention of this theory — or of any
other matters required by the explicit terms of 42 C.F.R. § 498.40(b) — the heart of
Petitioner’s defense is the notion that the photographs of its premises taken on
May 29, 2008, are inadmissible because:

These pictures have no date stamp, nothing to authenticate the date
in which the visit was made, nor when the pictures were taken.
Therefore, this evidence is insufficient, inadmissible by law and
unlawful, thus it will not pass muster under scrutiny. Further, this
evidence is inadmissible because it does not fall within one of the
exceptions to hearsay; for example, it is not self authenticated nor is
it is a government record.

P. Br. at 4.

It may be best to consider this statement line by line. First, I am unable to discern
any connection between the authentication of the photographs and the last
sentence of Petitioner’s objection quoted above. Next, it is perfectly true that the
photographs in CMS Ex. 2, at 7-9, do not show the now-common feature of a date-
and-time superimposed by the camera itself. Photographs without that feature
have been accepted as evidence long before the advent of the technology that
made such a feature common, well before and ever since the adoption of the
FEDERAL RULES OF EVIDENCE in 1973. Moreover, even if the photographs did
isplay a date-and-time feature, as Petitioner’s counsel demands in such perfervid
terms, that feature would be meaningless unless there were some evidence that the
jate-and-time setting programmed into the camera had been programmed
ccurately and verified accurate when the photographs were taken. But the
principal point to be made is this: when Petitioner’s counsel asserts that this
record contains nothing to authenticate the photographs by date and time, he
eliberately and materially distorts the facts: the Porter affidavit establishes with
specificity that the photographs were taken at 10:15 AM on May 29, 2008. CMS
Ex. 7, at 3. Mr. Porter’s field notes corroborate the factual assertions in his
affidavit. CMS Ex. 2, at 1-6. Thus, the photographs are authenticated by the
Porter affidavit, while the affidavit itself is corroborated by the field notes and the
photographs.

2

In assessing the admissibility of any photographic evidence, the touchstone is the
degree to which the photograph accurately depicts the scene shown at the relevant
time and in relevant detail, in essence, the degree to which the photograph in fact
shows what its proponent claims it shows. See, e.g., FED. R. EVID. 901(a). Few
photographs are completely self-authenticating, and most require some parallel
evidence to establish that the image in the photograph is an accurate representation
of the objects shown by the image at a certain time, and perhaps from a certain

10

perspective. That parallel evidence is usually called a “foundation,” and it is
usually “laid” by a witness who can testify to familiarity with the actual scene
shown in the photograph, and who can go on to say that the photograph is a
substantially true, accurate, and faithful representation of that scene. If the details
and conditions of the photographed scene at a particular time are relevant, then
additional foundation testimony may be required as to the time the photograph was
taken as a measure of insuring that the photograph accurately represents those
details and conditions. It is not necessary that the foundation be laid by the actual
photographer, or even that the photograph be one unique to the case: for example,
a picture postcard of the Washington Monument, if offered to show its height in
comparison to any of the surrounding buildings, would be perfectly admissible if
supported by foundation testimony that the postcard showed the scene truly,
accurately, and faithfully.

In this case, the Porter affidavit supplies a satisfactory foundation for the
admission of the photographs in CMS Ex. 2, at 7-9. The photographs are relevant,
for they are probative of the situation at Petitioner’s facility at 10:15 AM on May
29, 2008, and they are material, because that situation is at issue and is at the heart
of this case. Whether assessed by the standards applicable in this forum, 42
C.F.R. §§ 498.60(b) and 498.61, or by the stricter standards of FED. R. EVID. 901,
the photographs are admissible and entitled to be accorded great evidentiary
weight. Petitioner’s objection is transparently frivolous.

C. Summary Disposition is appropriate.

Petitioner’s hearing rights in this case are governed by 42 C.F.R. Part 498. These
regulations do not address explicitly the circumstances under which an ALJ may
grant summary disposition or judgment. However, the regulations have been
interpreted consistently in this forum and by the Board to allow summary
disposition in those circumstances where summary judgment would be appropriate
under FED. R. CIV. P. 56(c).

Summary disposition is appropriate where there are no disputed issues of material
fact and where the only questions that must be decided involve either questions of
law or the application of the law to the undisputed facts. Livingston Care Center,
DAB No. 1871, at 6 (2003). A party opposing summary disposition must allege
facts that, if true, would refute the facts relied upon by the moving party. See, e..g,
FED. R. CIV. P. 56(c); Garden City Medical Center, DAB No. 1763 (2001);
Everett Rehabilitation and Medical Center, DAB No. 1628, at 3 (1997). A party
may not simply state that it disputes allegations of fact in order to avoid the entry
of summary disposition; it must describe the asserted facts credibly in order to
establish a dispute. In evaluating whether there is a genuine issue as to a material
fact, an administrative law judge must view the facts and the inferences reasonably
11

to be drawn from the facts in the light most favorable to the nonmoving party. See
Pollock v. American Tel. & Tel. Long Lines, 794 F.2d 860, 864 (3rd. Cir. 1986);
Madison Health Care, Inc., DAB No. 1927, at 5-7 (2004). This latter formulation
of the summary-disposition principle has been emphasized by the Board in
Brightview Care Center, DAB No. 2132 (2007), and in Oklahoma Heart Hospital,
DAB No. 2183 (2008), and I have applied that standard here. Having applied it, I
find and conclude that CMS is entitled to summary disposition in its favor.

VI. Conclusion

For the reasons set out above, I find and conclude that Petitioner’s Medicare
billing number was appropriately revoked pursuant to 42 C.F.R. § 424.57(d). The
CMS Motion for Summary Disposition should be, and it is, GRANTED.

/s/
Richard J. Smith
Administrative Law Judge

